Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 05/16/2022.
The application has been amended as follows: 
In claim 17, on line 12, replace “the meter exists.” with “the meter exists, wherein the scale region extractor: sets a plurality of subregion rows in the first direction for the scale area, each of the subregion rows including a plurality of second subregions arranged in the second direction; detects a number of line segments extending in the second direction for each of the second subregions; and extracts, based on the detected numbers of the line segments, a portion in the first direction of the scale area as a scale region in which a graduation of the meter exists.”
Cancel claim 18. 
Allowable Subject Matter
Claims 1-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Chiu US 2001/0055425 (cited in the IDS) is the closest prior art of record. In regards to amended claim 17 above Chiu discloses a reading support system (see figure 1, a meter reading apparatus)

    PNG
    media_image1.png
    466
    803
    media_image1.png
    Greyscale


, comprising: a processing device (73 of figure 1, see paragraph 0036)

    PNG
    media_image2.png
    405
    395
    media_image2.png
    Greyscale


 including a scale region extractor (see figure 8, after the image is acquired the meter and graduation scale detection is carried out, (steps 8-12 of figure 2) 

    PNG
    media_image3.png
    801
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    916
    389
    media_image4.png
    Greyscale



that: 37 sets a plurality of subregion columns in a second direction perpendicular to a first direction for a candidate region, the candidate region being a candidate of a region in which a meter is imaged, each of the subregion columns including a plurality of first subregions arranged in the first direction (see figure 4c which shows candidate line segments 36 [corresponding to a candidate region in which a meter is imaged, each of the subregions are arranged orthogonal to the edge gradient 25 which corresponds a second direction perpendicular to the first direction of for a candidate region], see paragraph 0040) 

    PNG
    media_image5.png
    568
    329
    media_image5.png
    Greyscale


  ; detects a number of line segments extending in the second direction for each of the first subregions (see 36 of figure 4c, candidate line segments); and extracts, based on the detected numbers of the line segments, a portion in the second direction of the candidate region as a scale area in which a graduation of the meter exists (see steps 12-15 of figure 2, and paragraph 0047)

    PNG
    media_image6.png
    320
    321
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    434
    315
    media_image7.png
    Greyscale


	However Chiu does not disclose nor suggest as amended above in the Examiner’s amendment for claim 17, wherein the scale region extractor: sets a plurality of subregion rows in the first direction for the scale area, each of the subregion rows including a plurality of second subregions arranged in the second direction; detects a number of line segments extending in the second direction for each of the second subregions; and extracts, based on the detected numbers of the line segments, a portion in the first direction of the scale area as a scale region in which a graduation of the meter exists.
	Furthermore in regards to claims 1 and 22, Chiu does not disclose or suggest in combination with the other limitations of the claim- a type determiner determining a type of the meter based on positions of the plurality of regions as in claim 1, or a type determiner determining a type of the meter based on positions of the plurality of numeral regions as in claim 22.
Claims 2-16, 19-21, and 23 are allowable at least due to their dependency on the allowable independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669